Citation Nr: 1207749	
Decision Date: 02/01/12    Archive Date: 03/09/12

DOCKET NO.  11-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for vascular dementia secondary to recurrent intracranial hemorrhaging (brain bleeding), to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as entitlement to service connection for ulcer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

S.B. and C.B.

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denying entitlement to service connection for vascular dementia and a May 2011 rating decision of the RO in Des Moines, Iowa denying entitlement to service connection for ulcers.  Jurisdiction is currently with the RO in Des Moines, Iowa.  

The Veteran's spouse and daughter testified on his behalf at a November 2011 video conference hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's vascular dementia secondary to recurrent intracranial hemorrhaging was not caused or aggravated by the Veteran's active service, including in service exposure to ionizing radiation.  

2.  The Veteran's gastrointestinal disability, if any, did not have onset in service or within one year of service and was not caused or aggravated by the Veteran's active service, including in service exposure to ionizing radiation.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for vascular dementia secondary to recurrent intracranial hemorrhaging (brain bleeding) have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 (2011).  

2.  The criteria for entitlement to service connection for a gastrointestinal disability, to include ulcers, have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.
 
Service Connection
  
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including peptic ulcers, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R.  § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.   

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(d) (2011). 

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With respect to the first method, the Board notes section 3.309(d)(1) provides that the diseases listed in paragraph (d)(2) of that section shall be service-connected if they become manifest in a radiation-exposed veteran.  The provisions of section 3.309(d) limit the diseases subject to presumptive service connection to those specified in section 3.309(d)(2).  

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease. 

The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made. 

The regulation provides a list of recognized radiogenic diseases in subsection 3.311(b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides that, even if the claimed disease is not one that is already recognized as radiogenic under subsection 3.311(b)(2), the claim will still be considered, or developed, pursuant to 38 C.F.R. § 3.311 if the veteran cites or submits competent scientific or medical evidence that the claimed disease is radiogenic.



Vascular Dementia

The Veteran is seeking entitlement to service connection for vascular dementia, which has developed secondary to recurrent intracranial hemorrhaging.  

Vascular dementia is not considered a radiogenic disease nor is it one of the diseases for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309.  However, the Veteran has contended that exposure to ionizing radiation in service is the cause of his recurrent intracranial hemorrhaging and vascular dementia.  Accordingly, his claim will be considered under the general provisions governing the awards of VA compensation discussed above.  

The Veteran served in the United States Navy from May 1951 to April 1955.  He has reported that during his period of service, he participated in monitoring the testing of nuclear weapons.  A March 2011 letter from the Defense Threat Reduction Agency (DTRA) confirms that the Veteran participated in the testing of nuclear weapons, specifically operations IVY and CASTLE, exposing him to ionizing radiation.  Available records document a total exposure of 0.950 rem gamma; however, DTRA noted that the Veteran did not wear a film badge to monitor his exposure to ionizing radiation during IVY or during parts of CASTLE, suggesting that his total exposure is likely greater than documented by his film badges.  

The Veteran currently has diagnoses of vascular dementia secondary to recurrent intracranial hemorrhaging and cerebral amyloid angiopathy, "a vascular amyloidosis affecting small and medium sized arteries of the leptomininges and cerebral cortex, resulting in microinfarcts or in hemorrhage; it may be asymptomatic or may result in hemorrhagic stroke or dementia."  Dorland's Illustrated Medical Dictionary, page 87, 31st ed. 2007.  The Veteran's condition has deteriorated to the point that he requires full time care in a nursing home and his prognosis is poor. 

A careful review of the hearing testimony and statements submitted on the Veteran's behalf by his spouse and his physician of many years, Dr. T.V., as well as the medical articles submitted suggests that the Veteran is arguing that exposure to ionizing radiation in service caused damage to the small blood vessels in his body, including his brain, weakening them.  Thus, the Veteran appears to be arguing either that some of his intracranial hemorrhaging is caused by damage to the small blood vessels due to ionizing radiation or that exposure to ionizing radiation damaged his blood vessels, making them more vulnerable to hemorrhaging when subject to the build-up of amyloid deposits associated with cerebral amyloid angiopathy and increasing the severity of the resulting brain damage and dementia, essentially a claim of aggravation.

In support of this argument, the Veteran has submitted statements from Dr. T.V., who has treated the Veteran for many years.  In a March 2011 statement, Dr. T.V. concluded that after reviewing what he characterized as an "immense amount of medicine and ionizing radiation exposure in reference to [the Veteran's] records, it is my professional opinion that his current illness is attributed to [the Veteran's] radiation while serving in the Navy."  A month later, he explained his reasoning, opining that the Veteran's exposure to ionizing radiation "is likely responsible for the blood vessel changes and subsequent white matter changes resulting in his current dementia."  A physician's assistant, K.S., at Winterset Care Center where the Veteran is currently a resident, also submitted a similar opinion in July 2011.  

The Board finds that the basis for these medical opinions is extremely weak as the reasoning does not clearly indicate directly why the radiation is likely responsible for the blood vessel changes and subsequent white matter changes resulting in his current dementia.

The Veteran has also submitted a number of articles and excerpts from medical text books about the long term effects of ionizing radiation.  Significant to the Veteran's claim, some of these articles report that the non-malignant delayed effects of exposure to ionizing radiation include degenerative changes to and impaired functioning of many organs in the human body, largely secondary to radiation induced damage to blood vessels which can result in those blood vessels undergoing aging, scarring, and arteriosclerosis.  

Significantly, based on a detailed review of these articles, the Board finds that these articles do not truly connect what the Veteran actually has (the disability at issue) to radiation in service more than one-half century ago, limiting their probative value.

For example, the Board will address in more detail an internet article from a Dr. Ray Peat entitled BSE, mad cow, scrapie, etc.: Stimulated amyloid degeneration and the toxic fat, which the Veteran has argued supports his claim, despite the fact that it does not specifically address cerebral amyloid angiopathy and vascular dementia.  The RO took issue with this article because it is not an article published in a peer-reviewed medical or scientific journal, which appears to be an accurate assessment.  However, in his article, Dr. Peat cites to a number of articles that do appear to have been published in peer reviewed journals and that may have relevance to the Veteran's claim, and Dr. T.V. cites to it as an article he considered in reaching his conclusion that the Veteran's disability is due to ionizing radiation exposure.  

The Board has reviewed the article, and while it does not specifically address the relationship between ionizing radiation and cerebral amyloid angiopathy or intracranial hemorrhaging and vascular dementia, it does discuss the long term effects of exposure to ionizing radiation in a very general way.  Dr. Peat cites to studies that have found that even very low doses of ionizing radiation can cause an inflammatory response in the body and this inflammatory state can persist over the course of an individual's lifetime.  

While these articles do not specifically address the issue of whether in this case the Veteran's in-service exposure to ionizing radiation caused his current vascular dementia and intracranial hemorrhaging, they do provide limited support for his claim by suggesting that ionizing radiation exposure can potentially damage and weaken blood vessels, but the connection is highly tenuous, limiting the probative value of the submission.

Overall, based on the above, the Board must find that the medical evidence in this case that supports this claim is entitled to very low probative weight.

In August 2011, a VA physician's assistant reviewed available medical literature and reported that he was unable to find any medical evidence establishing a link between ionizing radiation and cerebral amyloid angiopathy.  His report included summaries of some of the articles he reviewed, which note that the cause of cerebral amyloid angiopathy is currently unknown.  The major risk factor is increasing age, although genetic predispositions exist and there may be a relation to vessel wall injury by atherosclerosis and hypertension.  

Additionally, the RO referred the question to the VA Central Office and D.M., a Health Physics Consultant with the Veterans Health Administration responded that there is no connection between radiation exposure and the Veteran's condition in the doses typically received by atomic veterans.  

The August 2011 examiner concluded that it is less likely than not that the Veteran's cerebral amyloid angiopathy with recurrent intracranial hemorrhaging and vascular dementia was caused by exposure to ionizing radiation in service.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the August 2011 opinion of the VA examiner to be more probative than the opinions of Dr. T.V. and K.S. because he relies on medical literature specifically related to the causes of cerebral amyloid angiopathy.  Dr. T.V. and K.S. do not explain exactly what medical literature they relied on in rending their opinions other than the article by Dr. R.P., which appears to the Board to have minimal probative value regarding the etiology of the Veteran's intracranial hemorrhaging and vascular dementia since it is not a peer reviewed article and (more importantly) is about another subject.  

The Board is sympathetic to the suffering of the Veteran and his family and their desperation to understand what could have caused the Veteran's debilitating condition.  It is not unreasonable for them to look to the Veteran's in-service exposure to ionizing radiation as a possible cause of the Veteran's disability one-half century ago, which is why the VA has fully developed this claim to make this finding.  However, while no one is suggesting that it is impossible that this exposure caused the Veteran's intracranial hemorrhaging and vascular dementia, the standard for granting service connection is whether it is at least as likely as not, not whether it is possible.  Having reviewed all the evidence, the Board finds that a preponderance of evidence is against the Veteran's claim and entitlement to service connection for vascular dementia secondary to recurrent intracranial hemorrhaging must be denied either directly or on the basis of aggravation.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).




Gastrointestinal Disability

The Veteran is also seeking entitlement to service connection for a gastrointestinal disability, claimed as entitlement to service connection for ulcers, and to include as secondary to exposure to ionizing radiation.  

Vascular dementia is not considered a radiogenic disease nor is it one of the diseases for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309 based on exposure to ionizing radiation.  However, entitlement to service connection on a direct basis will be considered.  

As an initial matter, it is unclear from the record whether the Veteran has a current gastrointestinal disability.  Medical records note a history of ulcers and medical records from Iowa Methodist Hospital show a diagnosis of GERD in March 2004 which was treated with Prevacid and Protonix; however, there appears to be no more recent diagnosis.  A July 2008 treatment note showed the Veteran was taking Maalox and an October 2008 list of medications from Iowa Lutheran Hospital shows treatment for dyspepsia, but the majority of recent medical evidence does not note any current gastrointestinal problems.  

However, even assuming that the Veteran has a current gastrointestinal disability, entitlement to service connection is not warranted.

The Veteran's service treatment records reflect that he was seen for complaints of indigestion and epigastric pain, but that a GI series found no abnormalities and his complaints were attributed to "worry and emotional stress."  No chronic gastrointestinal disability was noted on his discharge examination.

However, as the Board noted above, certain chronic diseases, including peptic ulcers, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).  "A proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for a differential diagnosis from other conditions with like symptomotology."  38 C.F.R. § 3.309(a).  

The Veteran's spouse, in her hearing testimony and written statements to VA, has testified that she met the Veteran in February or March of 1956, within one year of separation from service, and that at that time, the Veteran was taking antacids and seeing a doctor for his stomach complaints, which he continued to do throughout their marriage.  She also testified that he was hospitalized for approximately one week in the early 1970s for bleeding ulcers.  

The Board finds these statements to be credible, but unfortunately, in the absence of any medical records from this time, is unable to determine whether the symptoms the Veteran experienced in 1956 were a continuation of the nervous problems he had in service or are evidence of the onset of a gastrointestinal disability such as gastric ulcers either in service or within one year of service.  Accordingly, the Board finds that a preponderance of the evidence has not established a diagnosis of peptic ulcers within one year of service.  

Finally, the Board has considered the Veteran's claim that exposure to ionizing radiation caused a chronic gastrointestinal disability.  The Veteran has not submitted any evidence in support of his claim, other than the general medical literature the Board discussed earlier on the long term effects of ionizing radiation which, regarding this claim is, at best, weak in terms of connecting the Veteran's problem, assuming it exists, to service more than one-half century ago.

In August 2011, a VA physician's assistant reviewed available medical literature and concluded that it is less likely than not that any current gastrointestinal disability was caused by exposure to ionizing radiation.  The VA examiner noted that while exposure to sufficiently high doses of ionizing radiation can cause gastrointestinal syndrome, the symptoms typically develop within five days of exposure.  Additionally, he noted that a study of the long-term effects of gastric irradiation found that symptoms such as chronic gastritis, dyspepsia, and ulceration appeared within a few months to four years.  

As noted above, the Veteran served on acive duty more than one-half century ago.

Based on all the above evidence, the Board finds that entitlement to service connection for a gastrointestinal disorder, to include ulcers, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in April 2009 and March 2011.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and was provided an opportunity to set forth his contentions during the November 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical opinion in August 2011.  This opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


